Citation Nr: 0841444	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 7, to April 
20, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA) denying entitlement to service 
connection for "schizoaffective disorder, bipolar type (also 
claimed as mental problems, hearing voices in boot camp)."

The veteran did not appear for a Board videoconference 
hearing scheduled in October 2005.  His hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(d), 20.703(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the veteran underwent psychiatric evaluation in 
service.  Private treatment records report that schizophrenia 
was diagnosed in August 1978 and he continued to receive 
psychiatric treatment through at least February 2004.  The 
service treatment records do not document a psychiatric 
disability, but the veteran has reported that he was 
experiencing psychiatric symptoms in service and that 
symptoms have continued to the present.  Although the veteran 
had less than 90 days of active service, and is therefore 
ineligible for presumptive service connection, service 
connection is nonetheless possible on a direct basis.  
38 U.S.C.A. §§ 1131, 1112(a) (West 2002); 38 C.F.R. 
§ 3.307(a)(1) (2008).

An examination is needed to obtain an opinion as to whether 
any current psychiatric disability had its onset or was 
aggravated in service.

In a November 2003 treatment note it was reported that the 
veteran was receiving Social Security Disability Insurance 
benefits.  VA generally has a duty to obtain Social Security 
decisions and the medical records relied upon in making those 
decisions. Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  

Accordingly, this case is REMANDED for the following:

1.  Obtain records of all decisions of 
the Social Security Administration with 
regard to the veteran's claims for 
disability benefits, as well as all 
medical records considered in those 
decisions.

2.  Afford the veteran a VA psychiatric 
examination.  The examiner should review 
the claims folder and note such review.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
any current acquired psychiatric 
disability had its onset in service; and 
whether any psychiatric disability 
clearly and unmistakably pre-existed 
service and clearly and unmistakably was 
not aggravated (permanently worsened) in 
service.  The examiner should provide a 
rationale for these opinions.

3.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




